DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
On lines 6-7 of claim 1, each occurrence of “at least one at least” should be changed to --at least one-- to improve claim language clarity therein.
On lines 1-2 of claim 4, “first aperture” and “second aperture” should each be changed to --aperture-- to be consistent with the same limitation recited previously in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran US 2010/0254168.
As per claims 1-4 and 6, Chandrasekaran discloses in Figs. 4 and 7 a current suppression device (e.g. magnetic device in Fig. 7 which is used within a filter in Fig. 4) comprising:
as per claim 1, a first core (e.g. core 702) having an aperture (e.g. opening therein); a second core (e.g. core 703) having an aperture (e.g. opening therein), said second core spaced apart from said first core (As shown, cores 702 and 703 are spaced apart from one another via an air gap.); a spacer (e.g. air gap between cores 702 and 703) positioned between said first core and said second core; and a conductive wire (e.g. common winding Nc) forming at least one partial winding through said aperture of said first core, and said conductive wire forming at least one partial winding through said aperture of said second core (As shown in Fig. 7, the winding Nc forms at least a partial winding through the opening of core 702 and at least a partial winding through the opening of core 703.);
as per claim 2, wherein said first and second cores are toroidal cores (Claim 10 of ‘168; As stated, the cores each form a portion of a toroidal core.);
as per claims 3-4, wherein an axial center of said aperture of said first core and said aperture of said second core are coaxial and parallel with each other (As shown in Fig. 7, the openings within each of the cores 702 and 703 are coaxial and parallel with one another as they are aligned with a common axis there-through.); and
as per claim 6, wherein said first core and said second core are formed of a ferrite material (Paragraph 29; The cores 702 and 703 are formed of ferrite.).
7.	Claims 1, 5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee US Patent 5,705,961.
As per claims 1, 5, and 15, Yee et al. discloses in Figs. 1-3 and 7 a current suppression device (e.g. inductive device in Figs. 1-3 which is used within a signal isolation or “suppression” circuit in Fig. 7) comprising:
as per claim 1, a first core (e.g. core C1) having an aperture (e.g. opening therein); a second core (e.g. core C2) having an aperture (e.g. opening therein), said second core spaced apart from said first core (As shown, cores C1 and C2 are spaced apart from one another via insulator 10.); a spacer (e.g. insulator 10) positioned between said first core and said second core; and a conductive wire (e.g. wire disposed from terminal X to terminal R2) forming at least one partial winding (e.g. inductor L1) through said aperture of said first core, and said conductive wire forming at least one partial winding (e.g. inductor L3) through said aperture of said second core;
as per claim 5, wherein said conductive wire comprises a coaxial cable (Col. 2 lines 45-46; As stated, the wire is an insulated copper wire or “coaxial cable”.); and
as per claim 15, wherein said spacer is attached to each said core (As shown, the insulator 10 is in contact or “attached” with and between the cores C1 and C2 via an adhesive.).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman US Patent 3,996,537 in view of Yee US Patent 5,705,961.
As per claims 1-3, 10-11, and 14, Neuman discloses in Fig. 1 a current suppression device (e.g. filter 10 which rejects or “suppresses” unwanted currents) comprising:
as per claims 1-2 and 10, a first toroidal core (e.g. toroidal core 34) having an aperture (e.g. opening or “aperture” therein); a second toroidal core (e.g. toroidal core 48) having an aperture (e.g. opening or “aperture” therein), said second core spaced apart from said first core (The cores 34 and 48 are spaced apart from one another.); and a conductive wire (e.g. line 26) forming at least one partial winding (i.e. “a plurality of windings”) (e.g. winding 30 which has a plurality of turns or “windings”) through said aperture of said first core, and said conductive wire forming at least one partial winding (i.e. “a plurality of windings”) (e.g. winding 44 which has a plurality of turns or “windings”) through said aperture of said second core; and
as per claim 11, wherein said plurality of windings associated with said first core is a different amount than said plurality of windings associated with said second core (Fig. 1; As shown, winding 30 has five turns and winding 44 has six turns.).
However, Neuman does not disclose as per claim 1, a spacer positioned between said first core and said second core.
Yee exemplarily discloses in Figs. 1-3 an inductive device comprising two cores C1 and C2 which have winding portions within holes therein and are stacked on top of one another, with an insulator 10 disposed there-between and attached with an adhesive. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the cores within the generic schematic of Neuman to have been stacked on top of one another with an insulator there-between as being a well-known obvious design consideration of implementing two cores within a circuit as exemplarily taught by Yee.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, a spacer (e.g. insulator 10 of Yee) positioned between said first core and said second core; as per claim 3, wherein an axial center of said aperture of said first core and an axial center of said aperture of said second core are parallel to each other (In the resultant circuit, an axial center of each of the cores is parallel with one another as the cores are disposed on top of one another.); and as per claim 14, wherein said spacer is formed of a dielectric material (Insulator 10 of Yee is inherently formed of a dielectric material, as well-known in the art.).
10.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the above combination, as applied to claim 1, and further in view of Ohta et al. US 2021/0114091.
As per claims 7-8, the above combination discloses the current suppressive device of claim 1, but does not disclose wherein said first core and said second core are formed of a nanocrystalline material that comprises FeCuNbSiB.
However, Ohta et al. exemplarily discloses that Fe-based alloys, such as FeCuNbSiB alloys, are typically used for magnetic devices (Paragraph 3 of Ohta et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic material of each of the cores of the combination circuit with a specific FeCuNbSiB material as exemplarily taught by Ohta et al. as being an obvious art substitution of equivalence with the motivation of providing the benefit of utilizing a material that has excellent magnetic properties such as low loss and high permeability (Paragraph 3 of Ohta et al.).
11.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. US 2007/0080769.
As per claims 17-20, Thiel et al. discloses in Fig. 1 a current suppression device (Paragraph 23, inductor assembly 10 which reduces losses due to eddy currents) comprising:
as per claim 17, a plurality of cores (e.g. magnetic core sections 22); a plurality of spacers (e.g. air gap spacers 30), wherein each consecutive group of cores is separated by at least one spacer (As shown in Fig. 4, adjacent sections 22 are separated by a corresponding spacer 30.); and a conductive wire (e.g. winding 26) forming at least one partial winding (Winding 26 forms a plurality of partial winding sections 28.).
However, Thiel et al. does not disclose the plurality of cores each having an aperture there-through; and the conductive wire forming the at least one partial winding through said aperture of each said core.
Thiel et al. further discloses that the magnetic core sections 22 can alternatively be toroidal in shape (Paragraph 18 of Thiel et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have alternatively designed each of the magnetic core sections 22 to have had a toroidal shape as being an obvious design consideration based on the exemplary teachings of Thiel et al.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 17, the plurality of cores each having an aperture there-through (In the resultant circuit, each of the core sections has a toroidal shape, which inherently has an opening or “aperture” therein.); and the conductive wire forming the at least one partial winding through said aperture of each said core (In the resultant circuit, the wire 26 is wound around each of the toroid cores 22, where at least a part of the wire is through the center openings therein.); as per claim 18, wherein said plurality of cores comprise toroid cores; and as per claims 19-20, wherein an axial center of said cores are parallel and coaxial with each other (As shown in Fig. 1 of Thiel et al., an axial center of each of the core sections 22 that are disposed to the left of cross section line 3-3 are parallel and coaxial with one another as they are all aligned.).
Allowable Subject Matter
12.	Claims 9, 12-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843